Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 10, 18, 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ‘660 in view of Hashimoto, et al (U.S. Patent Application Publication 2012/0049055 A1; previously cited).
Regarding claim 10, Whitehouse ‘660 discloses a mass spectrometry device (Fig. 16) that is provided with an ionization unit (260) and ionizes, by the ionization unit, a sample separated by a separation column (186, paragraph 0064), subjects the sample to mass separation and detects ions obtained in the mass separation (abstract), comprising:
A gas supply unit including a pressurizing gas source (273) that contains a second gas, a liquid container (272) that contains a liquid (274), a pressurizing gas passage (Fig. 16), and a gas flow passage (271, 199), the gas supply unit introducing the second gas into the liquid container that contains the liquid via the pressurizing gas passage to vaporize the liquid to obtain the first gas, the first gas flows from the container via the gas flow passage (Fig. 16; paragraph 0064); and
A gas introduction unit (202) that introduces the first gas obtained by vaporizing the liquid into the ionization unit, wherein:
The ionization unit ionizes the sample by reacting ions obtained by ionizing the first gas with the sample (abstract; paragraph 0064; Fig. 16).
Whitehouse ‘660 fails to specify that the gas introduction unit includes a capillary tube that is connected at one end to the gas flow passage and adjusts a flow rate of the first gas, as recited in amended claim 10.
Hashimoto teaches that it is preferable to use a capillary tube that is connected at one end of a gas flow passage and adjusts a flow rate of a vapor-containing gas like 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a capillary tube that is connected at one end to Whitehouse ‘660’s gas flow passage and adjusts a flow rate of the first gas, because doing so would ensure a particular desired flow rate into the ionization unit.
Regarding claims 18 and 22, Whitehouse ‘660 discloses wherein the liquid is an organic solvent including any one of methanol, acetonitrile, acetone, or tolulene (paragraph 0057).
Claim 26 is drawn to the method of using the apparatus of claim 10, and the same rejection applies mutatis mutandis.
Claims 10, 12, 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ‘980 in view of Hashimoto.
Regarding claim 10, Whitehouse ‘980 discloses a mass spectrometry device that is provided with an ionization unit (2) and ionizes, by the ionization unit, a sample separated by a separation column (paragraph 0062), subjects the sample to mass separation and detects ions obtained in the mass separation (abstract), comprising:
A gas supply unit including a pressurizing gas source (92, 93) that contains a second gas, a liquid container (87, 88) that contains a liquid, a pressurizing gas passage (94, 95), and a gas flow passage (99), the gas supply unit introducing the second gas into the liquid container that contains the liquid via the pressurizing gas passage to vaporize the liquid to obtain the first gas, the first gas flows from the container via the gas flow passage (Fig. 2; paragraphs 0060 and 0062); and

The ionization unit ionizes the sample by reacting ions obtained by ionizing the first gas with the sample (Fig. 2; paragraphs 0060 and 0062).
Whitehouse ‘980 fails to specify that the gas introduction unit includes a capillary tube that is connected at one end to the gas flow passage and adjusts a flow rate of the first gas, as recited in amended claim 10.
Hashimoto teaches that it is preferable to use a capillary tube that is connected at one end of a gas flow passage and adjusts a flow rate of a vapor-containing gas like Whitehouse ‘980’s into an ion source, because doing so ensures a specific controlled flow rate into the ion source (paragraph 0086).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a capillary tube that is connected at one end to Whitehouse ‘980’s gas flow passage and adjusts a flow rate of the first gas, because doing so would ensure a particular desired flow rate into the ionization unit.
Regarding claim 12, Whitehouse ‘980 discloses a pressure control unit (92-97) that controls the pressure applied to the liquid (paragraph 0060).
Regarding claim 13, Whitehouse ‘980 discloses wherein the pressure control unit pressurizes the liquid by controlling the pressure of the second gas that is introduced into the container (paragraph 0060), wherein the container is a sealed container in which the liquid is placed (Fig. 2).
Claim 26 is drawn to the method of using the apparatus of claim 10, and the same rejection applies mutatis mutandis.
s 14, 16, 17, 18, 20, 21, 22, 24, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ‘980 in view of Hashimoto, further in view of Whitehouse ‘660.

Regarding claims 18, 20, 21, 22, 24 and 25, Whitehouse ‘980 in view of Hashimoto teaches the device according to claims 10, 12 and 13, but only teaches ammonia as the solvent (paragraph 0060), and therefore does not teach wherein the organic solvent is any one of methanol, acetonitrile, acetone, hexane, isopropanol, cyclohexane or tolulene; however, Whitehouse ‘660 teaches methanol, acetonitrile, acetone, and tolulene as alternative reagents to ammonia (paragraph 0057). It would have been obvious to one of ordinary skill in the art at the time the invention was made to use methanol, acetonitrile, acetone, or tolulene as the organic solvent/reagent in Whitehouse ‘980 in view of Hashmoto, because these were known alternatives in the art to the ammonia that Whitehouse ‘980 teaches using.
Regarding claims 14, 16, 17 and 27, Whitehouse ‘980 in view of Hashimoto teaches the device according to claims 10, 12 and 13, and the method of claim 26, and teaches controlling the pressure and flow rate of the first gas (paragraph 0060), but fails to teach wherein the gas containing the first gas is introduced into the ionization unit at a pressure of 1 kPa or more and a flow rate of 1 mL/min or less; however, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to introduce the first gas into 

Response to Arguments
Applicant’s arguments with respect to claim(s) 10, 12-14, 16-18, 20-22 and 24-27 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        10 March 2022